UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-5000


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH LAUCHON JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem.    James A. Beaty,
Jr., Chief District Judge. (1:08-cr-00272-JAB-1)


Submitted:   March 31, 2011                 Decided:   April 13, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina, for Appellant.
John W. Stone, Jr., Acting United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keith Lauchon Jackson pled guilty pursuant to a plea

agreement to conspiracy to interfere with commerce by robbery,

18 U.S.C. § 1951(a) (2006), and two counts of carry and use, by

brandishing     and      discharging,              a    firearm       during       a     crime    of

violence, 18 U.S.C. § 924(c)(1)(A)(ii), (iii), (C)(i) (2006).

He received a total sentence of 650 months’ imprisonment.                                          On

appeal,   Jackson        argues       that    (1)       the    district      court       erred     in

accepting    his    guilty        plea,       in       violation      of    his    Due     Process

rights,   because        he     did    not     knowingly            and    voluntarily       plead

guilty;   and      (2)    the     Assistant             United      States     Attorney          made

improper statements at sentencing that resulted in prosecutorial

misconduct.     We affirm.

            Jackson       first       argues        that      his    guilty       plea    was     not

knowingly and voluntarily entered and, therefore, the district

court erred in accepting it, in violation of his Due Process

rights.     Because Jackson did not move in the district court to

withdraw his guilty plea, the Fed. R. Crim. P. 11 hearing is

reviewed for plain error.                 United States v. Martinez, 277 F.3d
517, 525-26 (4th Cir. 2002).                   To establish plain error, Jackson

“must show: (1) an error was made; (2) the error is plain; and

(3) the error affects substantial rights.”                                 United States v.

Massenburg,     564 F.3d 337,        342-43      (4th       Cir.    2009)      (reviewing

unpreserved Rule 11 error).                  “The decision to correct the error

                                                2
lies within our discretion, and we exercise that discretion only

if the error seriously affects the fairness, integrity or public

reputation     of    judicial      proceedings.”           Id.      at    343    (internal

quotation marks omitted).              The defendant bears the burden of

showing plain error.         Id.

              Absent compelling evidence to the contrary, the “truth

of    sworn    statements       made      during     a     Rule      11    colloquy          is

conclusively established.”             United States v. Lemaster, 403 F.3d
216, 221-22 (4th Cir. 2005); see also Blackledge v. Allison, 431
U.S. 63, 74 (1977) (holding that a defendant’s declaration at

the Rule 11 hearing “carr[ies] a strong presumption of verity”);

United States v. DeFusco, 949 F.2d 114, 119 (4th Cir. 1991)

(concluding that a defendant’s statements at a Rule 11 hearing

that he was neither coerced nor threatened were “strong evidence

of    the   voluntariness     of    his    plea”).         We     have     reviewed         the

transcript      of    the   Rule    11     hearing       in     light      of    Jackson’s

arguments on appeal and we conclude that his plea was knowing

and    voluntary     and    that    the    court     did      not    plainly          err   in

accepting the plea.

              Jackson next argues the Assistant U.S. Attorney made

improper and prejudicial remarks at sentencing that amounted to

prosecutorial misconduct.              Specifically, Jackson complains the

prosecutor     improperly       referenced     a     murder       charge        and    other

robbery     charges     pending     against        Jackson.          The        prosecutor,

                                           3
Jackson argues, in fact highlighted for the court the presence

in the courtroom of the mother of the store clerk who was shot

and   killed     during   one     of    the    robberies,    noting   that   Jackson

engaged in ten additional robberies thereafter.

               To succeed on a claim of prosecutorial misconduct,

Jackson must prove that the prosecution’s conduct was in fact

improper, and that he was deprived of a fair trial because of

the prejudicial conduct.               United States v. Allen, 491 F.3d 178,

191 (4th Cir. 2007).             Because Jackson did not raise this claim

in the district court, we again review for plain error.                           See

United States v. Alerre, 430 F.3d 681, 689 (4th Cir. 2005).

Assuming    without       deciding       the      prosecutor’s    statements     were

error, we find that the statements did not prejudice Jackson.

We therefore find no plain error.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with    oral    argument        because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                              4